Citation Nr: 0000450	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-46 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the left tibia and fibula, with arthritis of the 
left ankle, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial compensable evaluation for 
scar, left shin.

3.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from March 1959 to January 
1963.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).

The Board notes that in a statement received in November 
1994, the veteran raised the issues of entitlement to service 
connection for a left foot disorder and left toes disorder, 
secondary to his service-connected residuals of fracture of 
the left tibia and fibula.  These issues have not been 
addressed or developed for adjudication, and are therefore 
referred to the RO for appropriate disposition.  


REMAND

In the veteran's substantive appeal received in June 1999, 
the veteran requested a hearing before the Board at the RO.  
The veteran was not provided an opportunity to present 
testimony at a hearing before the Board, as he had requested.  
This case is remanded to the RO for the following action:

The RO should place the veteran's name 
on the docket for a hearing before the 
Board at the RO, according to the date 
of his June 1999 request for such a 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (hereinafter Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


